DETAILED ACTION

Claim Status
Claims 1-10 is/are pending.
Claims 1-10 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/521,921, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 15/521,921 fails to provide support for three-layer films in which both outer layers are 100% PBSA and the core layer is a blend of PLA and PCL.
 Therefore:
	Claims 1-4, 6-10 have a tentative effective filing date of 10/27/2015.
	Claim 5 has a tentative effective filing date of 05/27/2020.
Due to the length of the specifications for the present application, parent application 15/521,921 and Provisional Application No. 62/069,039, Applicant should point out with specificity the portions of the parent and provisional Applications that provide support for the present claims in order to clearly establish the effective filing date of all claims in the present application.

Specification
The disclosure is objected to because of the following informalities:
 	Table 1 fails to clearly identify the identity (e.g., first layer, second layer, third layer) of the individual layers.  Since the specification indicates that the three layers can be arranged in a variety of ways (e.g., layer 2 is capable of being the middle layer or an outer layer; layer 3 is .
Appropriate correction is required.
The Examiner notes that additional evidence (e.g., a declaration, etc.) may be required to provide support for identifying a specific column of Table 1 as a specific layer (e.g., first layer, second, layer, third layer) and/or as a specific position.

Claim Objections
Claim 1 is/are objected to because of the following informalities:  
	Abbreviations (e.g., PBS, PBSA, PLA, PCL) should be accompanied by the full term represented by the abbreviations in at least their first occurrence in the claims.
 	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-5, 10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 1-19 of U.S. Patent No. 10,239,292 (NISSENBAUM ET AL)
		or
	• claims 1-11 of U.S. patent No. 11,007,758 (NISSENBAUM ET AL).
	Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,239,292 claims biodegradable sheets comprising three layers, wherein:
• a first layer comprises 5-45 wt% polycaprolactone (PCL) and 55-95 wt% polylactic acid (PLA);

• at least one additional layer(s) comprises up to 100 wt% polybutylene succinate (PBS) or up to 100 wt% polybutylene succinate adipate (PBSA).

 	Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,007,758 claims biodegradable sheets comprising three layers, wherein:
• a first layer comprising about 100 wt% PBS or about 100 wt% PBSA;

a second layer comprising polylactic acid (PLA) and about 30 wt% polycaprolactone (PCL);

• a third layer comprises about 100 wt% PBS or about 100 wt% PBSA.

	Regarding claims 1-5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sandwich the first layer between two 
	Regarding claims 1-5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the three-layer biodegradable sheets claimed in U.S. Patent No. 11,007,758 as packaging materials which can be disposed of an environmentally conscious manner.
	Regarding claim 10, one of ordinary skill in the art would have utilized known multilayer film-forming methods (e.g., coextrusion) to produce the biodegradable sheets claimed in the U.S. Patents Nos. 10,239,292 and 11,007,758.

Claims 1, 4-5, 10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 1-6 of U.S. Patent No. 10,647,093 (NISSENBAUM ET AL).
	Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,647,093 claims biodegradable sheets comprising three layers, wherein:
• a first layer comprising about 100 wt% PBS or about 100 wt% PBSA;

a second layer comprising polylactic acid (PLA) and about 20 wt% polycaprolactone (PCL);

• a third layer comprises about 100 wt% PBS or about 100 wt% PBSA.

	Regarding claims 1, 4-5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the three-layer biodegradable 
	Regarding claim 10, one of ordinary skill in the art would have utilized known multilayer film-forming methods (e.g., coextrusion) to produce the biodegradable sheets claimed in the U.S. Patents Nos. 10,647,093.

Claims 6-10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 1-19 of U.S. Patent No. 10,239,292 (NISSENBAUM ET AL)
		or
	• claims 1-11 of U.S. patent No. 11,007,758 (NISSENBAUM ET AL),
 		or
	• claims 1-6 of U.S. Patent No. 10,647,093 (NISSENBAUM ET AL),
 		as applied to claim 1 above,
 	and further in view of GAVEL ET AL (US 2012/0177859).
	GAVEL ET AL discloses that it is well known in the art to apply additional layers (e.g., paper, etc.) and/or coatings to the surface(s) of biodegradable laminates, wherein the additional layer and/or coatings include (but are not limited to) printed layers and/or one or more barrier layers (e.g., metallized barrier layers, polymer barrier layers such as PVDC, etc.).  The reference further discloses that it is well known in the art to form biodegradable laminates by coextrusion, while the optional additional layers and/or coatings can be applied or formed on the biodegradable laminates using laminating or coating methods known in the art. (entire document, 
 	Regarding claims 6-9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply one or more known polymeric or metal barrier coatings as suggested in GAVEL ET AL to the biodegradable sheets claimed in the U.S. Patents Nos. 10,239,292 and 11,007,758 and 10,647,093 in order to provide improved barrier properties.
	Regarding claims 7, 9, “PVDC” is a well-known abbreviation for polyvinylidene chloride (co)polymers.
	Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known methods of forming multilayer articles as disclosed in GAVEL ET AL to produce the biodegradable sheets claimed in the U.S. Patents Nos. 10,239,292 and 11,007,758 and 10,647,093.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	EL-AFANDI ET AL (US 5,849,401),
	in view of KHEMANI ET AL (US 2003/0166779).
 	EL-AFANDI ET AL ‘401 discloses a biodegradable multilayer film comprising: 
• a first blocking-reducing layer comprising an aliphatic polyester (e.g., polybutylene succinate (PBS), polybutylene succinate adipate (PBSA), etc.); 

• a core layer comprising a polylactic acid-based resin;

• a second blocking-reducing layer comprising an aliphatic polyester (e.g., polybutylene succinate (PBS), polybutylene succinate adipate (PBSA), etc.).

The multilayer films can be formed by coextrusion. (entire document, e.g., Figure 1; line 35-56, col. 9; line 5-23, 45-65, col. 12; line 23-55, col. 12; line 6-30, 47-53, col. 16; line 21, col. 18 to line 21, col. 19; line 55-65, col. 19; etc.) However, the reference does not specifically discuss the use of PCL in the core layer.
	KHEMANI ET AL ‘779 discloses that it is well known in the art to utilize biodegradable polymer blends comprising 20-99 wt% of a “hard” relatively high Tg biopolymer (e.g., polylactic acid (PLA), etc.) and 1-80 wt% of a “soft” relatively low Tg biopolymer (e.g., polycaprolactone (PCL), etc.) to form multilayer biodegradable films or sheets with enhanced physical properties (e.g., strength, flexibility, elongation, dead-fold, processibility, etc.).  
	Regarding claims 1-3, 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blend comprising PLA and PCL as suggested in KHEMANI ET AL ‘779 to form the core layer in the multilayer films of EL-AFANDI ET AL ‘401 in order to produce biodegradable packaging materials with enhanced or readily tailored performance properties (e.g., elongation, flexibility, strength, etc.).
 	
Claims 1-2, 4-5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	SCHMIDT ET AL (US 2009/0179069),
	in view of KHEMANI ET AL (US 2003/0166779).
	SCHMIDT ET AL ‘069 discloses a biodegradable multilayer film comprising: 
• layer A comprising up to 100 wt% polybutylene succinate (PBS) or polybutylene succinate adipate (PBSA), etc.); 

• layer B comprising starch and up to 80 wt% of one or more biodegradable thermoplastic polyester(s);

• layer A comprising up to 100 wt% polybutylene succinate (PBS) or polybutylene succinate adipate (PBSA), etc.).

Known biodegradable thermoplastic polyesters include polylactic acid (PLA), polycaprolactone (PCL), and mixtures thereof. The multilayer films can be formed by coextrusion. (entire document, e.g., paragraph 0014, 0018-0023, 0026-0027, 0044-0046, 0049-0055, 0057, 0059, etc.) However, the reference does not specifically discuss the use of a PLA+PCL blend in layer B.

	Regarding claims 1, 4-5, 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blend comprising PLA and PCL as suggested in KHEMANI ET AL ‘779 to form layer B in the multilayer films of SCHMIDT ET AL ‘069 in order to produce biodegradable packaging materials with enhanced or readily tailored performance properties (e.g., elongation, flexibility, strength, etc.).
 	Regarding claim 2, since: (i) SCHMIDT ET AL ‘069 discloses that layer B can contain up to 80 wt% of one or more biodegradable thermoplastic polyester(s); and (ii) KHEMANI ET AL ‘779 discloses a blend containing 20-99 wt% of a “hard” relatively high Tg biopolymer (e.g., polylactic acid (PLA), etc.) and 1-80 wt% of a “soft” relatively low Tg biopolymer (e.g., polycaprolactone (PCL), etc.); a layer B in accordance with SCHMIDT ET AL ‘069 using a PLA+PCL blend in accordance with KHEMANI ET AL ‘779 can contain about 16-79.2 wt% of PLA and about 0.8-51.2 wt% PCL.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• EL-AFANDI ET AL (US 5,849,401), in view of KHEMANI ET AL (US 2003/0166779),

 	• SCHMIDT ET AL (US 2009/0179069), in view of KHEMANI ET AL (US 2003/0166779).
		as applied to claim 1 above,
	and further in view of GAVEL ET AL (US 2012/0177859).
	GAVEL ET AL discloses that it is well known in the art to apply additional layers (e.g., paper, etc.) and/or coatings to the surface(s) of biodegradable laminates, wherein the additional layer and/or coatings include (but are not limited to) printed layers and/or one or more barrier layers (e.g., metallized barrier layers, polymer barrier layers such as PVDC, etc.).  (entire document, e.g., Figure 1B, etc.; paragraph 0004, 0014-0015, 0018, 0030, 0033-0034, 0036, 0045-0046, 0056, 0059, 0078, 0086-0087, 0091, 0098, 0119-0121, 0145-0147, 0151, etc.) 	  
 	Regarding claims 6-9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply one or more known polymeric or metal barrier coatings as suggested in GAVEL ET AL to the multilayer films of EL-AFANDI ET AL ‘401 or SCHMIDT ET AL ‘069 in order to provide improved barrier properties.
	Regarding claims 7, 9, “PVDC” is a well-known abbreviation for polyvinylidene chloride (co)polymers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	NAKATA ET AL (US 2002/0094444) disclose blends comprising PCL and lactic acid-based polyesters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506 and email is Vivian.chen@uspto.gov.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 22, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787